Citation Nr: 1821332	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease.

2.  Entitlement to service connection for acute peripheral neuropathy.

3.  Entitlement to service connection for aortic aneurysm.

4.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

5.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

6.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for vitamin D deficiency.

10.  Entitlement to service connection for chronic kidney disease.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to an evaluation in excess of 10 percent for diabetes mellitus.

14.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease.

15.  Entitlement to an effective date prior to December 14, 2011 for the grant of service connection for coronary artery disease.

16.  Entitlement to an effective date prior to March 13, 2015 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to May 1969.  He died in February 2018.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York.


FINDING OF FACT

On March 16, 2018, the Board was notified by the RO in New York, New York that the appellant died in February 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
G. A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


